Citation Nr: 0412276	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  That rating decision denied the 
claims for service connection for bilateral sensorineural 
hearing loss and for tinnitus.  The claimant filed a timely 
Notice of Disagreement, and a rating decision of July 2003 
granted service connection for bilateral sensorineural 
hearing loss, evaluated as 10 percent disabling, effective 
June 14, 2002.  That decision constituted a complete grant of 
the appeal for service connection for bilateral sensorineural 
hearing loss.  The Board limits its consideration herein to 
the single remaining issue shown on the title page of this 
decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were provided with the notices required under VCAA by RO 
letter of July 20, 2002.  The letter explained what the 
evidence must establish to support a grant of service 
connection; thus they were notified of the evidence and 
information necessary to substantiate the claim.  In 
addition, the letter included an explanation of what evidence 
VA needed from the veteran; thus, the letter informed the 
veteran what portion of the evidence and information he 
needed to provide.  The letter also included an explanation 
of what portion of the evidence and information VA would 
obtain for the veteran, noting that VA would attempt to 
obtain such materials as medical records, employment reports, 
and records from other Federal agencies.  Finally, the letter 
of July 2002 notified the veteran that he could help with his 
own claim by telling VA about any additional information or 
evidence he wanted VA to try to get for him.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The claimant and his representative were also provided a 
Statement of the Case on July 14, 2003, which informed them 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection on a direct basis, the 
decision reached, and the reasons and bases for that 
decision.  That Statement of the Case also notified the 
claimant and his representative of VA's duty to assist them 
by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that Statement of the Case 
informed the claimant and his representative that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal on a direct basis 
has been obtained by the RO, and that VA's duty of 
notification to the claimant and his representative of 
required information and evidence and of its duty to assist 
them in obtaining all evidence necessary to substantiate the 
issue on appeal have been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private or VA medical evidence identified by the claimant.  
The RO has obtained a current VA audiology examination of the 
claimant and a medical opinion as to whether any current 
tinnitus is etiologically linked to noise exposure during his 
active service.  Neither the appellant nor his representative 
have argued a notice or duty to assist violation under the 
VCAA, and the Board finds that there is no question that the 
appellant and his representative were fully notified and 
aware of the type of evidence required to substantiate the 
claim for service connection for tinnitus on a direct basis.  
In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal for service 
connection for tinnitus on a direct basis.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
2000).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal for service connection for 
tinnitus on a direct basis has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate that claim 
have been fully met.

2.  The claimant's service medical records are silent for 
complaint, treatment, findings or diagnosis of tinnitus 
during his period of active service or an service separation 
examination; the claimant has reported the onset of tinnitus 
15 years after final service separation.  

3.  Service connection has been granted for bilateral 
sensorineural hearing loss based upon the claimant's 
unprotected noise exposure while on active duty with a United 
States Army artillery battalion from October 1958 to February 
1962.  

4.  Competent medical evidence and opinion has been obtained 
which holds that no etiological relationship exists between 
any current tinnitus of the claimant and any inservice noise 
exposure.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2000); 38 C.F.R. 
§§ 3.102, 3.303(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served peacetime active duty in the 
United States Army from October 1958 to February 1962.  His 
DD Form-214 shows that his military occupational specialty 
(MOS) was Field Artillery, and his last duty station was with 
"A" Battery, 1st Howitzer Battalion, 92nd Artillery Division.

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
June 14, 2002, sought service connection for ringing in the 
ears (tinnitus), with onset 15 years after final service 
separation.  In that application, the claimant asserted that 
he had served in an artillery unit without ear protection, 
and that his physicians had told him that his current 
tinnitus was caused by noise exposure while serving in an 
artillery unit.  He reported postservice treatment for 
constant ringing in the ears by Dr. Warren Wolfe, a private 
physician.  In an attachment to that application, the 
claimant stated that he served in the Army from October 1958 
to 1962; that he was assigned to an artillery unit; that he 
was never afforded ear protection; that years later his ears 
started ringing; and that he was told by his doctor years 
later that his ringing in the ears was from his exposure to 
the loud noises of big guns.  

The claimant's service medical records show that at the time 
of his service entrance examination, the claimant denied any 
history of ear trouble.  On his service entrance examination, 
conducted in October 1958, his hearing acuity was 15/15, 
bilaterally, for the whispered voice, and his physical 
profile showed that his hearing acuity was assessed as H-1 
(no hearing impairment).  An abstract of the claimant's 
service shows that while on active duty, he served with "B" 
Battery, 3rd Battalion Artillery Training Command; with "C" 
Battery, 3rd Howitzer Battalion, 28th Artillery Division; with 
"B" Battery, 3rd Howitzer Battalion, 92nd Artillery 
Division; with the Headquarters Battery, 56th Artillery 
Group, and with "A" Battery, 1st Howitzer Battalion, 92nd 
Artillery Division.  

The claimant's service medical records are silent for 
complaint, treatment, findings or diagnosis of bilateral 
defective hearing or tinnitus during his period of active 
service.  A report of medical history completed by the 
claimant at the time of his service separation examination 
denied any history of ear trouble.  His service separation 
examination, conducted in August 1961, did not include an 
audiometric examination, while his physical profile disclosed 
no abnormalities and his hearing acuity was assessed as H-1 
(no hearing impairment).

As noted, an RO letter of July 20, 2002, informed the 
claimant and his representative of VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claims and to assist them in obtaining all such evidence.  
That letter provided medical record release authorizations ( 
VA Forms 21-4142) for the claimant's use in identifying 
physicians or clinics where he had been treated for his 
claimed disability.  

The claimant responded with a Statement in Support of Claim 
(VA Form 21-4138), in which he stated that he served in the 
Army artillery from October 1958 to 1962; that he was around 
constant gunfire a lot of the time; that he was never issued 
any ear protection; that years later his ears started to ring 
constantly and he became hard of hearing; and that he was 
told by his doctor that the ringing in his ears was from 
being around loud noise for a long period of time.  He 
submitted a medical record release authorization (VA Form 21-
4142) showing that he was treated for hearing loss by Warren 
Wolfe, M.D.

Treatment records from Warren Wolfe, M.D., a private 
urologist, dated from February 2001 to October 2002, show 
that the claimant was seen for a variety of complaints, with 
no record of a complaint regarding his hearing acuity or 
tinnitus, and no clinical findings of bilateral sensorineural 
hearing loss or tinnitus.  

A report of VA audiometric examination, conducted in August 
2002, noted the claimant's history of service in the Army 
artillery with prolonged exposure to excessive noise while 
around artillery and .155 Howitzers, without ear protection, 
and no post service exposure to any kind of excessive noise.  
That report noted that  the claimant offered a history of 
constant bilateral tinnitus with onset approximately 15 years 
previously.

A rating decision of November 2002 denied service connection 
for bilateral sensorineural hearing loss and for tinnitus.  
The claimant ands his representative were notified of those 
decisions and of his right to appeal by RO letter of November 
27, 2002.  The claimant filed a timely Notice of 
Disagreement, and was provided a Decision Review Officer 
election letter on March 24, 2003, to which he did not 
respond.  

In May 2003, the RO requested a VA audiology review of the 
claims folder and a medical opinion as to whether it was at 
least as likely as not that the claimant's hearing loss and 
tinnitus were incurred during active service, noting that the 
claimant's duty assignment was in the artillery.  

A medical opinion from a VA audiology clinic, dated in August 
2003, stated that the claimant's current hearing loss was due 
to noise exposure while in the military, during which he was 
exposed to very loud noise for three years; that the claimant 
was not exposed to any kind of noise outside the military; 
that it was more likely than not that the claimant's hearing 
loss was caused by military service; and that it was unlikely 
that his tinnitus was caused by noise exposure in the 
military because the onset of the tinnitus was 15 years ago, 
many years after he was discharged from active service.

A rating decision of July 2003 granted service connection for 
bilateral sensorineural hearing loss, evaluated as 10 percent 
disabling, effective June 14, 2002.  That decision 
constituted a complete grant of the appeal for service 
connection for bilateral sensorineural hearing loss.  The 
claimant and his representative were notified of that 
decision and of his right to appeal by RO letter of July 29, 
2003.  The claimant submitted his Substantive Appeal (VA Form 
9) in August 2003 perfecting his appeal for service 
connection for tinnitus.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2003).  Tinnitus 
is not one of those presumptive chronic disabilities. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
The claimant's service entrance examination revealed no 
findings of bilateral hearing loss or tinnitus, and he is 
entitled to the presumption of soundness at service entry.  

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2003).  Such evidence must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  Tinnitus was 
not shown to be present during active service, and the 
chronicity provision of 38 C.F.R. § 3.303(b) is inapplicable 
to this claim.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose no complaint, treatment, 
findings or diagnosis of tinnitus during active service or at 
the time of his service separation examination.  

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such evidence is not competent, it cannot be 
probative.  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence includes no clinical findings or 
competent diagnosis showing tinnitus in the claimant during 
his military service, at the time of service separation, or 
prior to the VA audiology examination conducted in August 
2002, and he does not meet the minimum requirements for an 
allowance of service connection for such disability on a 
direct basis in the absence of such diagnosis.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless the claimed disability currently 
exists]. 

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board finds that the veteran's statement that he experienced 
the onset of tinnitus 15 years after final service separation 
militates against a conclusion that such tinnitus was the 
direct result of exposure to excessive noise during his 
period of active service.  The record shows that a medical 
opinion obtained from the VA audiology clinic in May 2003 
found that it was at least as likely as not that his 
demonstrated bilateral sensorineural hearing loss was caused 
by excessive noise exposure during active service, while it 
was not likely that his tinnitus was incurred during active 
service because of its onset 15 years after final service 
separation.  The grant of service connection for 

bilateral sensorineural hearing loss was based upon that VA 
audiology examination report and a medical opinion.  

Based upon the foregoing, the Board finds that the claimant's 
tinnitus was not incurred in or aggravated by peacetime 
service.  Accordingly, the appeal for service connection for 
tinnitus on a direct basis must be denied.  



In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  





________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



